Case 5:17-cv-01267-VBF-SHK Document 55 Filed 08/28/20 Page 1 of 2 Page ID #:436




  1
  2
  3
  4
  5
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9                             CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       LEONARDO JOSEPH RANGEL,                       Case No. 5:17-cv-01267-VBF (SHK)
 12
                                     Plaintiff,
 13                                                  ORDER ACCEPTING FINDINGS AND
                           v.                        RECOMMENDATION OF UNITED STATES
 14                                                  MAGISTRATE JUDGE
       JOSHUA GILE, et al.,
 15
                                     Defendants.
 16
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
 19   Complaint, the relevant records on file, and the Report and Recommendation of
 20   the United States Magistrate Judge (“R&R”). No objections have been filed. The
 21   Court accepts the findings and recommendation of the Magistrate Judge.
 22         IT IS THEREFORE ORDERED that:
 23      (1) the findings in the R&R are ACCEPTED;
 24      (2) Defendants’ Motion to Dismiss (“MTD”) is GRANTED in part, insofar as
 25         Defendants moved to dismiss Plaintiff’s claims against Defendants in their
 26         official capacity for failure to state a claim and to dismiss Plaintiff’s
 27         conspiracy claim against Defendants, such that Plaintiff may seek to add
 28         such claims in the future, with leave of the Court;
 29
 30
Case 5:17-cv-01267-VBF-SHK Document 55 Filed 08/28/20 Page 2 of 2 Page ID #:437




  1      (3) Defendants’ MTD is DENIED insofar as Defendants moved to dismiss
  2         Plaintiff’s claims brought under the California Government Claims Act and
  3         under the Fifth, Sixth, and Eighth Amendment;
  4      (4) Defendants’ MTD is DENIED insofar as Defendants moved to dismiss
  5         Plaintiff’s claims brought against them in their individual capacities under
  6         the Fourth Amendment; and
  7      (5) Plaintiff’s claims brought under 18 U.S.C. §§ 241, 242 are DISMISSED, WITH
  8         PREJUDICE; and
  9      (6) Plaintiff is GRANTED sixty days from the date of this Order to properly serve
 10         Defendants.
 11
 12   Dated: August 28, 2020
 13                                         HON. VALERIE BAKER FAIRBANK
                                            United States District Judge
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                            2
 29
 30
